Name: 78/690/EEC: Council Decision of 12 May 1978 concerning the signing and the deposit of a declaration of provisional application of the Protocols for the fourth extension of the Wheat Trading Convention and the Food Aid Convention constituting the International Wheat Agreement, 1971
 Type: Decision
 Subject Matter: marketing;  cooperation policy;  plant product
 Date Published: 1978-08-26

 Avis juridique important|31978D069078/690/EEC: Council Decision of 12 May 1978 concerning the signing and the deposit of a declaration of provisional application of the Protocols for the fourth extension of the Wheat Trading Convention and the Food Aid Convention constituting the International Wheat Agreement, 1971 Official Journal L 236 , 26/08/1978 P. 0001 - 0001COUNCIL DECISION of 12 May 1978 concerning the signing and the deposit of a declaration of provisional application of the Protocols for the fourth extension of the Wheat Trading Convention and the Food Aid Convention constituting the International Wheat Agreement, 1971 (78/690/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, HAS DECIDED AS FOLLOWS: Sole Article The President of the Council is hereby authorized to designate the person empowered to sign the declaration of provisional application of the Protocols (1) for the fourth extension of the Wheat Trading Convention and the Food Aid Convention constituting the International Wheat Agreement, 1971, annexed hereto, and to deposit it with the Government of the United States of America. Done at Brussels, 12 May 1978. For the Council The President P. DALSAGER (1)The text of these Protocols will be found in an addendum to this document. ANNEX Declaration of provisional application of the Protocols for the fourth extension of the Wheat Trading Convention and the Food Aid Convention constituting the International Wheat Agreement, 1971, the texts of which were drawn up by the Conference held for that purpose in Geneva on 23 March 1978 It will not be possible for the European Economic Community to complete by 23 June 1978 the institutional procedures provided for in Article 6 of the Protocol for the fourth extension of the Wheat Trading Convention, 1971, and in Article VI of the Protocol for the fourth extension of the Food Aid Convention, 1971. Therefore, in accordance with Articles 8 and VIII of the said Protocols, the Community makes this declaration of provisional application of the Protocols. By lodging such a declaration, the Community considers itself to be provisionally a party to the Protocols, with all the rights and obligations which result therefrom, until such time as the Council of the European Communities shall have taken a final decision on the matter. On behalf of the Council of the European Communities ADDENDUM PROTOCOLS OF 1978 FOR THE FOURTH EXTENSION OF THE WHEAT TRADING CONVENTION AND THE FOOD AID CONVENTION OF 1971 1978 PROTOCOL FOR THE FOURTH EXTENSION OF THE WHEAT TRADING CONVENTION, 1971 THE GOVERNMENTS PARTY TO THIS PROTOCOL, Considering that the Wheat Trading Convention, 1971 (hereinafter referred to as "the Convention"), of the International Wheat Agreement, 1971, which was further extended by the 1976 Protocol, expires on 30 June 1978, HAVE AGREED AS FOLLOWS: Article 1 Extension, expiry and termination of the Convention Subject to the provisions of Article 2 of this Protocol, the Convention shall continue in force between the parties to this Protocol until 30 June 1979 provided that, if a new International Agreement covering wheat enters into force before 30 June 1979 this Protocol shall remain in force only until the date of entry into force of the new Agreement. Article 2 Inoperative provisions of the Convention The following provisions of the Convention shall be deemed to be inoperative with effect from 1 July 1978: (a) Article 19 (4); (b) Articles 22 to 26 inclusive; (c) Article 27 (1); (d) Articles 29 to 31 inclusive. Article 3 Definition Any reference in this Protocol to a "government" or "governments" shall be construed as including a reference to the European Economic Community (hereinafter referred to as "the Community"). Accordingly, any reference in this Protocol to "signature" or to the "deposit of instruments of ratification, acceptance, approval or conclusion" or "an instrument of accession" or "a declaration of provisional application" by a government shall, in the case of the Community, be construed as including signature or declaration of provisional application on behalf of the Community by its competent authority and the deposit of the instrument required by the institutional procedures of the Community to be deposited for the conclusion of an International Agreement. Article 4 Finance The initial contribution of any exporting or importing member acceding to this Protocol under Article 7 (1) (b) thereof, shall be assessed by the Council on the basis of the votes to be distributed to it and the period remaining in the current crop year, but the assessments made upon other exporting and importing members for the current crop year shall not be altered. Article 5 Signature This Protocol shall be open for signature in Washington from 26 April 1978 until and including 17 May 1978 by governments of countries party to the Convention as further extended by the 1976 Protocol, or which are provisionally regarded as party to the Convention as further extended by the 1976 Protocol, on 23 March 1978, or which are members of the United Nations, of its specialized agencies or of the International Atomic Energy Agency, and are listed in Annex A or B to the Convention. Article 6 Ratification, acceptance, approval or conclusion This Protocol shall be subject to ratification, acceptance, approval or conclusion by each signatory government in accordance with its respective constitutional or institutional procedures. Instruments of ratification, acceptance, approval or conclusion shall be deposited with the Government of the United States of America not later than 23 June 1978, except that the Council may grant one or more extensions of time to any signatory government that has not deposited its instrument of ratification, acceptance, approval or conclusion by that date. Article 7 Accession 1. This Protocol shall be open for accession: (a) until 23 June 1978 by the government of any member listed in Annex A or B to the Convention as of that date, except that the Council may grant one or more extensions of time to any government that has not desposited its instrument by that date ; and (b) after 23 June 1978 by the government of any member of the United Nations, of its specialized agencies or of the International Atomic Energy Agency, upon such conditions as the Council considers appropriate by not less than two thirds of the votes cast by exporting members and two thirds of the votes cast by importing members. 2. Accession shall be effected by the deposit of an instrument of accession with the Government of the United States of America. 3. Where, for the purposes of the operation of the Convention and this Protocol, reference is made to members listed in Annex A or B to the Convention, any member the government of which has acceded to the Convention on conditions prescribed by the Council, or to this Protocol in accordance with paragraph 1 (b) of this Article, shall be deemed to be listed in the appropriate Annex. Article 8 Provisional application Any signatory government may deposit with the Government of the United States of America a declaration of provisional application of this Protocol. Any other government eligible to sign this Protocol or whose application for accession is approved by the Council may also deposit with the Government of the United States of America a declaration of provisional application. Any government depositing such a declaration shall provisionally apply this Protocol and be provisionally regarded as a party thereto. Article 9 Entry into force 1. This Protocol shall enter into force among those governments which have deposited instruments of ratification, acceptance, approval, conclusion or accession, or declarations of provisional application, in accordance with Articles 6, 7 and 8 of this Protocol by 23 June 1978 as follows: (a) on 24 June 1978 with respect to all provisions of the Convention other than Articles 3 to 9 inclusive, and Article 21 ; and (b) on 1 July 1978 with respect to Articles 3 to 9 inclusive, and Article 21 of the Convention, if such instruments of ratification, acceptance, approval, conclusion or accession, or declarations of provisional application have been deposited not later than 23 June 1978 on behalf of governments representing exporting members which held at least 60 % of the votes set out in Annex A and representing importing members which held at least 50 % of the votes set out in Annex B, or would have held such votes respectively if they had been parties to the Convention on that date. 2. This Protocol shall enter into force for any government that deposits an instrument of ratification, acceptance, approval, conclusion or accession after 23 June 1978 in accordance with the relevant provisions of this Protocol, on the date of such deposit except that no part of it shall enter into force for such a government until that part enters into force for other governments under paragraph 1 or 3 of this Article. 3. If this Protocol does not enter into force in accordance with paragraph 1 of this Article, the governments which have deposited instruments of ratification, acceptance, approval, conclusion or accession, or declarations of provisional application, may decide by mutual consent that it shall enter into force among those governments that have deposited instruments of ratification, acceptance, approval, conclusion or accession, or declarations of provisional application. Article 10 Notification by depositary government The Government of the United States of America as the depositary government shall notify all signatory and acceding governments of each signature, ratification, acceptance, approval, conclusion, provisional application of, and accession to, this Protocol as well as of each notification and notice received under Article 27 of the Convention and each declaration and notification received under Article 28 of the Convention. Article 11 Certified copy of the Protocol As soon as possible after the definitive entry into force of this Protocol, the depositary government shall send a certified copy of this Protocol in the English, French, Russian and Spanish languages to the Secretary-General of the United Nations for registration in accordance with Article 102 of the Charter of the United Nations. Any amendments to this Protocol shall likewise be communicated. Article 12 Relationship of the preamble to Protocol This Protocol includes the preamble to the 1978 Protocols for the fourth extension of the International Wheat Agreement, 1971. In witness whereof the undersigned, having been duly authorized to this effect by their respective governments or authorities, have signed this Protocol on the dates appearing opposite their signatures. The texts of this Protocol in the English, French, Russian and Spanish languages shall be equally authentic. The originals shall be deposited with the Government of the United States of America, which shall transmit certified copies thereof to each signatory and acceding party and to the Executive Secretary of the Council. 1978 PROTOCOL FOR THE FOURTH EXTENSION OF THE FOOD AID CONVENTION, 1971 THE PARTIES TO THIS PROTOCOL, Considering that the Food Aid Convention, 1971 (hereinafter referred to as "the Convention"), of the International Wheat Agreement, 1971, which was further extended by the 1976 Protocol, expires on 30 June 1978, HAVE AGREED AS FOLLOWS: Article I Extension, expiry and termination of the Convention Subject to the provisions of Article II of this Protocol, the Convention shall continue in force between the parties to this Protocol until 30 June 1979 provided that, if a new Agreement covering food aid enters into force before 30 June 1979 this Protocol shall remain in force only until the date of entry into force of the new Agreement. Article II Inoperative provisions of the Convention The provisions of Article II (1), (2) and (3), of Article III (1) and of Articles VI to XIV inclusive, of the Convention, shall be deemed to be inoperative with effect from 1 July 1978. Article III International food aid 1. The parties to this Protocol agree to contribute as food aid to the developing countries, wheat, coarse grains or products derived therefrom, suitable for human consumption and of an acceptable type and quality, or the cash equivalent thereof, in the minimum annual amounts specified in paragraph 2 below: 2. The minimum annual contribution of each party to this Protocol is fixed as follows: >PIC FILE= "T0012822"> 3. For the purpose of the operation of this Protocol, any party which has signed this Protocol pursuant to Article V (2) thereof, or which has acceded to this Protocol pursuant to Article VII (2) or (3) thereof, shall be deemed to be listed in Article III (2) of this Protocol together with the minimum contribution of such party as determined in accordance with the relevant provisions of Article V or VII of this Protocol. Article IV Food Aid Committee There shall be established a Food Aid Committee whose membership shall consist of the parties listed in Article III (2) of this Protocol and of those others that become parties to this Protocol. The Committee shall appoint a chairman and a vice-chairman. Article V Signature 1. This Protocol shall be open for signature in Washington from 26 April 1978 until and including 17 May 1978 by the Governments of Argentina, Australia, Canada, Finland, Japan, Sweden, Switzerland and the United States of America, and by the European Economic Community and its Member States, provided that they sign both this Protocol and the 1978 Protocol for the fourth extension of the Wheat Trading Convention, 1971. 2. This Protocol shall also be open for signature, on the same conditions, to any party to the Food Aid Convention, 1967, which is not enumerated in paragraph 1 of this Article, provided that its contribution is at least equal to that which it agreed to make in the Food Aid Convention, 1967. Article VI Ratification, acceptance, approval or conclusion This Protocol shall be subject to ratification, acceptance, approval or conclusion by each signatory in accordance with its constitutional or institutional procedures, provided that it also ratifies, accepts, approves or concludes the 1978 Protocol for the fourth extension of the Wheat Trading Convention, 1971. Instruments of ratification, acceptance, approval or conclusion shall be deposited with the Government of the United States of America not later than 23 June 1978, except that the Food Aid Committee may grant one or more extensions of time to any signatory that has not deposited its instrument of ratification, acceptance, approval or conclusion by that date. Article VII Accession 1. This Protocol shall be open for accession by any party referred to in Article V of this Protocol, provided it also accedes to the 1978 Protocol for the fourth extension of the Wheat Trading Convention, 1971, and provided further that in the case of any party referred to in Article V (2) its contribution is at least equal to that which it agreed to make in the Food Aid Convention, 1967. Instruments of accession under this paragraph shall be deposited not later than 23 June 1978, except that the Food Aid Committee may grant one or more extensions of time to any party that has not deposited its instrument of accession by that date. 2. The Food Aid Committee may approve accession to this Protocol, as a donor, by the government of any member of the United Nations, of its specialized agencies or of the International Atomic Energy Agency, on such conditions as the Food Aid Committee considers appropriate, provided that the government also accedes at the same time to the 1978 Protocol for the fourth extension of the Wheat Trading Convention, 1971, if not already a party to it. 3. Accession shall be effected by the deposit of an instrument of accession with the Government of the United States of America. Article VIII Provisional application Any party referred to in Article V of this Protocol may deposit with the Government of the United States of America a declaration of provisional application of this Protocol, provided it also deposits a declaration of provisional application of the 1978 Protocol for the fourth extension of the Wheat Trading Convention, 1971. Any other party whose application for accession is approved may also deposit with the Government of the United States of America a declaration of provisional application, provided that the party also deposits a declaration of provisional application of the 1978 Protocol for the fourth extension of the Wheat Trading Convention, 1971, unless it is already a party to that Protocol or has already deposited a declaration of provisional application of that Protocol. Any such party depositing such a declaration shall provisionally apply this Protocol and be provisionally regarded as a party thereto. Article IX Entry into force 1. This Protocol shall enter into force for those parties that have deposited instruments of ratification, acceptance, approval, conclusion or accession: (a) on 24 June 1978 with respect to all provisions other than Article II of the Convention and Article III of the Protocol, and (b) on 1 July 1978 with respect to Article II of the Convention and Article III of the Protocol, provided that all parties listed in Article V (1) of this Protocol have deposited such instruments or a declaration of provisional application by 23 June 1978 and that the 1978 Protocol for the fourth extension of the Wheat Trading Convention, 1971, is in force. For any other party that deposits an instrument of ratification, acceptance, approval, conclusion or accession after the entry into force of the Protocol, this Protocol shall enter into force on the date of such deposit. 2. If this Protocol does not enter into force in accordance with the provisions of paragraph 1 of this Article, the parties which by 24 June 1978 have deposited instruments of ratification, acceptance, approval, conclusion or accession, or declarations of provisional application may decide by mutual consent that it shall enter into force among those parties that have deposited instruments of ratification, acceptance, approval, conclusion or accession, or declarations of provisional application, provided that the 1978 Protocol for the fourth extension of the Wheat Trading Convention, 1971, is in force, or they may take whatever other action they consider the situation requires. Article X Notification by depositary government The Government of the United States of America as the depositary government shall notify all signatory and acceding parties of each signature, ratification, acceptance, approval, conclusion, provisional application of, and accession to this Protocol. Article XI Certified copy of the Protocol As soon as possible after the definitive entry into force of this Protocol, the depositary government shall send a certified copy of this Protocol in the English, French, Russian and Spanish languages to the Secretary-General of the United Nations for registration in accordance with Article 102 of the Charter of the United Nations. Any amendments to this Protocol shall likewise be communicated. Article XII Relationship of the preamble to Protocol This Protocol includes the preamble to the 1978 Protocols for the fourth extension of the International Wheat Agreement, 1971. In witness whereof the undersigned, having been duly authorized to this effect by their respective governments or authorities, have signed this Protocol on the dates appearing opposite their signatures. The texts of this Protocol in the English, French, Russian and Spanish languages shall all be equally authentic. The originals shall be deposited with the Government of the United States of America which shall transmit certified copies thereof to each signatory and acceding party. Information regarding the deposit of a declaration of provisional application by the Community of the Protocols for the fourth extension of the International Wheat Agreement, 1971, and the entry into force of the said Protocols In accordance with the Council Decision of 12 May 1978 (1) the European Economic Community deposited the instrument of notification of provisional application of the Protocols for the fourth extension of the International Wheat Agreement, 1971, with the Government of the United States which is the depositary of the International Wheat Agreement, 1971. In view of the number of States having ratified or accepted them or deposited a declaraction of provisional application, these Protocols entered into force on 1 July 1978. (1)See page 1 of this Official Journal. ANNEX Declaration of provisional application of the Protocols for the fourth extension of the Wheat Trading Convention and the Food Aid Convention constituting the International Wheat Agreement, 1971, the texts of which were drawn up by the Conference held for that purpose in Geneva on 23 March 1978 It will not be possible for the European Economic Community to complete by 23 June 1978 the institutional procedures provided for in Article 6 of the Protocol for the fourth extension of the Wheat Trading Convention, 1971, and in Article VI of the Protocol for the fourth extension of the Food Aid Convention, 1971. Therefore, in accordance with Articles 8 and VIII of the said Protocols, the Community makes this declaration of provisional application of the Protocols. By lodging such a declaration, the Community considers itself to be provisionally a party to the Protocols, with all the rights and obligations which result therefrom, until such time as the Council of the European Communities shall have taken a final decision on the matter. On behalf of the Council of the European Communities ADDENDUM PROTOCOLS OF 1978 FOR THE FOURTH EXTENSION OF THE WHEAT TRADING CONVENTION AND THE FOOD AID CONVENTION OF 1971 1978 PROTOCOL FOR THE FOURTH EXTENSION OF THE WHEAT TRADING CONVENTION, 1971 THE GOVERNMENTS PARTY TO THIS PROTOCOL, Considering that the Wheat Trading Convention, 1971 (hereinafter referred to as "the Convention"), of the International Wheat Agreement, 1971, which was further extended by the 1976 Protocol, expires on 30 June 1978, HAVE AGREED AS FOLLOWS: Article 1 Extension, expiry and termination of the Convention Subject to the provisions of Article 2 of this Protocol, the Convention shall continue in force between the parties to this Protocol until 30 June 1979 provided that, if a new International Agreement covering wheat enters into force before 30 June 1979 this Protocol shall remain in force only until the date of entry into force of the new Agreement. Article 2 Inoperative provisions of the Convention The following provisions of the Convention shall be deemed to be inoperative with effect from 1 July 1978: (a) Article 19 (4); (b) Articles 22 to 26 inclusive; (c) Article 27 (1); (d) Articles 29 to 31 inclusive. Article 3 Definition Any reference in this Protocol to a "government" or "governments" shall be construed as including a reference to the European Economic Community (hereinafter referred to as "the Community"). Accordingly, any reference in this Protocol to "signature" or to the "deposit of instruments of ratification, acceptance, approval or conclusion" or "an instrument of accession" or "a declaration of provisional application" by a government shall, in the case of the Community, be construed as including signature or declaration of provisional application on behalf of the Community by its competent authority and the deposit of the instrument required by the institutional procedures of the Community to be deposited for the conclusion of an International Agreement. Article 4 Finance The initial contribution of any exporting or importing member acceding to this Protocol under Article 7 (1) (b) thereof, shall be assessed by the Council on the basis of the votes to be distributed to it and the period remaining in the current crop year, but the assessments made upon other exporting and importing members for the current crop year shall not be altered. Article 5 Signature This Protocol shall be open for signature in Washington from 26 April 1978 until and including 17 May 1978 by governments of countries party to the Convention as further extended by the 1976 Protocol, or which are provisionally regarded as party to the Convention as further extended by the 1976 Protocol, on 23 March 1978, or which are members of the United Nations, of its specialized agencies or of the International Atomic Energy Agency, and are listed in Annex A or B to the Convention. Article 6 Ratification, acceptance, approval or conclusion This Protocol shall be subject to ratification, acceptance, approval or conclusion by each signatory government in accordance with its respective constitutional or institutional procedures. Instruments of ratification, acceptance, approval or conclusion shall be deposited with the Government of the United States of America not later than 23 June 1978, except that the Council may grant one or more extensions of time to any signatory government that has not deposited its instrument of ratification, acceptance, approval or conclusion by that date. Article 7 Accession 1. This Protocol shall be open for accession: (a) until 23 June 1978 by the government of any member listed in Annex A or B to the Convention as of that date, except that the Council may grant one or more extensions of time to any government that has not desposited its instrument by that date ; and (b) after 23 June 1978 by the government of any member of the United Nations, of its specialized agencies or of the International Atomic Energy Agency, upon such conditions as the Council considers appropriate by not less than two thirds of the votes cast by exporting members and two thirds of the votes cast by importing members. 2. Accession shall be effected by the deposit of an instrument of accession with the Government of the United States of America. 3. Where, for the purposes of the operation of the Convention and this Protocol, reference is made to members listed in Annex A or B to the Convention, any member the government of which has acceded to the Convention on conditions prescribed by the Council, or to this Protocol in accordance with paragraph 1 (b) of this Article, shall be deemed to be listed in the appropriate Annex. Article 8 Provisional application Any signatory government may deposit with the Government of the United States of America a declaration of provisional application of this Protocol. Any other government eligible to sign this Protocol or whose application for accession is approved by the Council may also deposit with the Government of the United States of America a declaration of provisional application. Any government depositing such a declaration shall provisionally apply this Protocol and be provisionally regarded as a party thereto. Article 9 Entry into force 1. This Protocol shall enter into force among those governments which have deposited instruments of ratification, acceptance, approval, conclusion or accession, or declarations of provisional application, in accordance with Articles 6, 7 and 8 of this Protocol by 23 June 1978 as follows: (a) on 24 June 1978 with respect to all provisions of the Convention other than Articles 3 to 9 inclusive, and Article 21 ; and (b) on 1 July 1978 with respect to Articles 3 to 9 inclusive, and Article 21 of the Convention, if such instruments of ratification, acceptance, approval, conclusion or accession, or declarations of provisional application have been deposited not later than 23 June 1978 on behalf of governments representing exporting members which held at least 60 % of the votes set out in Annex A and representing importing members which held at least 50 % of the votes set out in Annex B, or would have held such votes respectively if they had been parties to the Convention on that date. 2. This Protocol shall enter into force for any government that deposits an instrument of ratification, acceptance, approval, conclusion or accession after 23 June 1978 in accordance with the relevant provisions of this Protocol, on the date of such deposit except that no part of it shall enter into force for such a government until that part enters into force for other governments under paragraph 1 or 3 of this Article. 3. If this Protocol does not enter into force in accordance with paragraph 1 of this Article, the governments which have deposited instruments of ratification, acceptance, approval, conclusion or accession, or declarations of provisional application, may decide by mutual consent that it shall enter into force among those governments that have deposited instruments of ratification, acceptance, approval, conclusion or accession, or declarations of provisional application. Article 10 Notification by depositary government The Government of the United States of America as the depositary government shall notify all signatory and acceding governments of each signature, ratification, acceptance, approval, conclusion, provisional application of, and accession to, this Protocol as well as of each notification and notice received under Article 27 of the Convention and each declaration and notification received under Article 28 of the Convention. Article 11 Certified copy of the Protocol As soon as possible after the definitive entry into force of this Protocol, the depositary government shall send a certified copy of this Protocol in the English, French, Russian and Spanish languages to the Secretary-General of the United Nations for registration in accordance with Article 102 of the Charter of the United Nations. Any amendments to this Protocol shall likewise be communicated. Article 12 Relationship of the preamble to Protocol This Protocol includes the preamble to the 1978 Protocols for the fourth extension of the International Wheat Agreement, 1971. In witness whereof the undersigned, having been duly authorized to this effect by their respective governments or authorities, have signed this Protocol on the dates appearing opposite their signatures. The texts of this Protocol in the English, French, Russian and Spanish languages shall be equally authentic. The originals shall be deposited with the Government of the United States of America, which shall transmit certified copies thereof to each signatory and acceding party and to the Executive Secretary of the Council. 1978 PROTOCOL FOR THE FOURTH EXTENSION OF THE FOOD AID CONVENTION, 1971 THE PARTIES TO THIS PROTOCOL, Considering that the Food Aid Convention, 1971 (hereinafter referred to as "the Convention"), of the International Wheat Agreement, 1971, which was further extended by the 1976 Protocol, expires on 30 June 1978, HAVE AGREED AS FOLLOWS: Article I Extension, expiry and termination of the Convention Subject to the provisions of Article II of this Protocol, the Convention shall continue in force between the parties to this Protocol until 30 June 1979 provided that, if a new Agreement covering food aid enters into force before 30 June 1979 this Protocol shall remain in force only until the date of entry into force of the new Agreement. Article II Inoperative provisions of the Convention The provisions of Article II (1), (2) and (3), of Article III (1) and of Articles VI to XIV inclusive, of the Convention, shall be deemed to be inoperative with effect from 1 July 1978. Article III International food aid 1. The parties to this Protocol agree to contribute as food aid to the developing countries, wheat, coarse grains or products derived therefrom, suitable for human consumption and of an acceptable type and quality, or the cash equivalent thereof, in the minimum annual amounts specified in paragraph 2 below: 2. The minimum annual contribution of each party to this Protocol is fixed as follows: >PIC FILE= "T0012822"> 3. For the purpose of the operation of this Protocol, any party which has signed this Protocol pursuant to Article V (2) thereof, or which has acceded to this Protocol pursuant to Article VII (2) or (3) thereof, shall be deemed to be listed in Article III (2) of this Protocol together with the minimum contribution of such party as determined in accordance with the relevant provisions of Article V or VII of this Protocol. Article IV Food Aid Committee There shall be established a Food Aid Committee whose membership shall consist of the parties listed in Article III (2) of this Protocol and of those others that become parties to this Protocol. The Committee shall appoint a chairman and a vice-chairman. Article V Signature 1. This Protocol shall be open for signature in Washington from 26 April 1978 until and including 17 May 1978 by the Governments of Argentina, Australia, Canada, Finland, Japan, Sweden, Switzerland and the United States of America, and by the European Economic Community and its Member States, provided that they sign both this Protocol and the 1978 Protocol for the fourth extension of the Wheat Trading Convention, 1971. 2. This Protocol shall also be open for signature, on the same conditions, to any party to the Food Aid Convention, 1967, which is not enumerated in paragraph 1 of this Article, provided that its contribution is at least equal to that which it agreed to make in the Food Aid Convention, 1967. Article VI Ratification, acceptance, approval or conclusion This Protocol shall be subject to ratification, acceptance, approval or conclusion by each signatory in accordance with its constitutional or institutional procedures, provided that it also ratifies, accepts, approves or concludes the 1978 Protocol for the fourth extension of the Wheat Trading Convention, 1971. Instruments of ratification, acceptance, approval or conclusion shall be deposited with the Government of the United States of America not later than 23 June 1978, except that the Food Aid Committee may grant one or more extensions of time to any signatory that has not deposited its instrument of ratification, acceptance, approval or conclusion by that date. Article VII Accession 1. This Protocol shall be open for accession by any party referred to in Article V of this Protocol, provided it also accedes to the 1978 Protocol for the fourth extension of the Wheat Trading Convention, 1971, and provided further that in the case of any party referred to in Article V (2) its contribution is at least equal to that which it agreed to make in the Food Aid Convention, 1967. Instruments of accession under this paragraph shall be deposited not later than 23 June 1978, except that the Food Aid Committee may grant one or more extensions of time to any party that has not deposited its instrument of accession by that date. 2. The Food Aid Committee may approve accession to this Protocol, as a donor, by the government of any member of the United Nations, of its specialized agencies or of the International Atomic Energy Agency, on such conditions as the Food Aid Committee considers appropriate, provided that the government also accedes at the same time to the 1978 Protocol for the fourth extension of the Wheat Trading Convention, 1971, if not already a party to it. 3. Accession shall be effected by the deposit of an instrument of accession with the Government of the United States of America. Article VIII Provisional application Any party referred to in Article V of this Protocol may deposit with the Government of the United States of America a declaration of provisional application of this Protocol, provided it also deposits a declaration of provisional application of the 1978 Protocol for the fourth extension of the Wheat Trading Convention, 1971. Any other party whose application for accession is approved may also deposit with the Government of the United States of America a declaration of provisional application, provided that the party also deposits a declaration of provisional application of the 1978 Protocol for the fourth extension of the Wheat Trading Convention, 1971, unless it is already a party to that Protocol or has already deposited a declaration of provisional application of that Protocol. Any such party depositing such a declaration shall provisionally apply this Protocol and be provisionally regarded as a party thereto. Article IX Entry into force 1. This Protocol shall enter into force for those parties that have deposited instruments of ratification, acceptance, approval, conclusion or accession: (a) on 24 June 1978 with respect to all provisions other than Article II of the Convention and Article III of the Protocol, and (b) on 1 July 1978 with respect to Article II of the Convention and Article III of the Protocol, provided that all parties listed in Article V (1) of this Protocol have deposited such instruments or a declaration of provisional application by 23 June 1978 and that the 1978 Protocol for the fourth extension of the Wheat Trading Convention, 1971, is in force. For any other party that deposits an instrument of ratification, acceptance, approval, conclusion or accession after the entry into force of the Protocol, this Protocol shall enter into force on the date of such deposit. 2. If this Protocol does not enter into force in accordance with the provisions of paragraph 1 of this Article, the parties which by 24 June 1978 have deposited instruments of ratification, acceptance, approval, conclusion or accession, or declarations of provisional application may decide by mutual consent that it shall enter into force among those parties that have deposited instruments of ratification, acceptance, approval, conclusion or accession, or declarations of provisional application, provided that the 1978 Protocol for the fourth extension of the Wheat Trading Convention, 1971, is in force, or they may take whatever other action they consider the situation requires. Article X Notification by depositary government The Government of the United States of America as the depositary government shall notify all signatory and acceding parties of each signature, ratification, acceptance, approval, conclusion, provisional application of, and accession to this Protocol. Article XI Certified copy of the Protocol As soon as possible after the definitive entry into force of this Protocol, the depositary government shall send a certified copy of this Protocol in the English, French, Russian and Spanish languages to the Secretary-General of the United Nations for registration in accordance with Article 102 of the Charter of the United Nations. Any amendments to this Protocol shall likewise be communicated. Article XII Relationship of the preamble to Protocol This Protocol includes the preamble to the 1978 Protocols for the fourth extension of the International Wheat Agreement, 1971. In witness whereof the undersigned, having been duly authorized to this effect by their respective governments or authorities, have signed this Protocol on the dates appearing opposite their signatures. The texts of this Protocol in the English, French, Russian and Spanish languages shall all be equally authentic. The originals shall be deposited with the Government of the United States of America which shall transmit certified copies thereof to each signatory and acceding party. Information regarding the deposit of a declaration of provisional application by the Community of the Protocols for the fourth extension of the International Wheat Agreement, 1971, and the entry into force of the said Protocols In accordance with the Council Decision of 12 May 1978 (1) the European Economic Community deposited the instrument of notification of provisional application of the Protocols for the fourth extension of the International Wheat Agreement, 1971, with the Government of the United States which is the depositary of the International Wheat Agreement, 1971. In view of the number of States having ratified or accepted them or deposited a declaraction of provisional application, these Protocols entered into force on 1 July 1978. (1)See page 1 of this Official Journal.